Citation Nr: 1503791	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a low back disorder, including degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for fracture of the left foot.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and friends, T.J. and J.M.


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By a rating action in June 2012, the RO denied the Veteran's claims of entitlement to service connection for sleep apnea and service connection for fracture of the left foot.  Subsequently, in a rating action in August 2012, the RO denied the claim for service connection for depression and service connection for degenerative joint disease of the lumbar spine.  

On November 5, 2013, the Veteran and two friends appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


Finally, the Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

The issues of entitlement to service connection for depression, a low back disorder (degenerative joint disease), sleep apnea, and residuals of fractured left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  By a rating action in March 2011, the RO denied the Veteran's claim of entitlement to service connection for depression; the Veteran did not appeal that determination.  

2.  The evidence associated with the record since the March 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative; it raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The RO's March 2011 denial of service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final March 2011 rating decision is new and material, and the claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2012, June 2012 from the RO to the Veteran that were issued prior to the RO decisions in June 2012 and August 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the prosecution of his claims.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a fair disposition of this appeal. Further, a review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records have been associated with his paperless claims file.  

The Veteran has been afforded VA examinations where required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Laws and Regulations.

 When a claimant fails to appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The service treatment records (STRs) reflect that in November 1994, the Veteran was referred for mental status evaluation; he was diagnosed with adjustment disorder with depressed mood due to occupational problem and partner-relational problem; and alcohol abuse vs. dependence.  On the occasion of his separation examination in February 1998, the Veteran reported that he fell into depression with the loss of his family following his divorce in 1995; he noted that the chain of command referred him to professional counseling until he was able to cope again.  Clinical evaluation of the spine was normal and no psychiatric disorder was noted at discharge.  

The Veteran's claim for depression (VA Form 21-526b) was received in August 2010.  Submitted in support of the claim were treatment reports from Ireland Army Community Hospital, dated from October 1995 to August 2010.  During a clinical visit in August 2010, it was noted that the Veteran was experiencing depression and he had been crying.  The Veteran was diagnosed with depression; he stated that he had been feeling really depressed and crying.  The Veteran indicated that he was told that his depression could be related to his medications and should get better.  

The Veteran was afforded a VA examination in January 2011.  At that time, he indicated that he drank heavily from 1991 to 1994; he was mandated by his superiors to receive treatment for his drinking sometime around 1993/1994.  The Veteran related that he was drinking heavily until he sought treatment in August 2010; he noted that his depression has decreased since he began mental health treatment.  Following a mental status examination, the examiner reported a diagnosis of depressive disorder, NOS, and alcohol abuse.  The examiner stated that the Veteran's current depression is less likely as not caused by or a result of his depression while in the service.  The examiner noted that the STRs show that the Veteran was treated for adjustment disorder with depressed mood from November 1994 to December 1994; he was given medication and referred for marital counseling.  It was noted that the adjustment disorder with depressed mood was directly related to the Veteran's divorce (partner-relational problem, and that he also experienced some failures in the job.  He was also given a diagnosis of alcohol abuse versus dependence and personality disorder NOS with dependent traits.  The examiner observed that the Veteran's depression has decreased since he started treatment in August 2010, which also coincides with a reduction in alcohol consumption, which had been very heavy until then.  He also noted that it is well established that alcohol is a CNS depressant and can cause depression.  In the Veteran's case, his acknowledged lifelong alcohol use and current environmental stressors are the most clinically relevant explanation for his current symptoms of depression.  

By a rating action in March 2011, the RO denied the claim for depression, based on a finding that the current depression neither occurred in nor was caused by service.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  

Received in February 2012 was Veteran's supplemental claim for compensation (VA Form 21-526b), wherein the Veteran indicated that he was seeking to establish service connection for sleep apnea, fractured left foot, low back pain and depression.  

Received in April 2012 were treatment notes from Communicare, dated from September 2010 to September 2011, which show that the Veteran received ongoing clinical evaluation and treatment for depression.  

Received in September 2012 were treatment reports from Ireland Army Community Hospital, dated from September 2010 to July 2012, which show that the Veteran received ongoing clinical evaluation and treatment for a psychiatric disorder, diagnosed as adjustment disorder with depressed mood and sleep apnea.  A consultation report, dated in January 2012, noted the following problems: foot pain, sleep apnea, and depression.  

At his personal hearing in November 2013, the Veteran indicated that he was hospitalized in service for up to two weeks and diagnosed with adjustment disorder with depressed mood.  The Veteran's friend, T. J., indicated that the Veteran developed a problem with alcohol after his divorce and he experienced some depression.  The Veteran testified that he began experiencing symptoms of sleep apnea from 1985 when he was a drill sergeant. 

Submitted at the hearing were two buddy statements from individuals who served with the Veteran, T. M. and E. C.  Both of these men served with the Veteran and testified that the Veteran's depression began after his divorce from his first wife.  

Also submitted at the hearing was a statement from the Veteran's son, D. M., JR., a licensed clinical counselor.  D. M. stated that, as a mental health professional, he now knows that his father appeared to have developed depression issues due to lack of regular sleep, poor eating habits and relationship conflicts with his mother that appeared to have developed from anger outbursts.  D. M. further noted that poor sleep patterns continued to plague his father due to the demands of his position in the military, continued strains were placed on his father and mother's marriage and depression symptoms intensified as their relationship deteriorated due to the stress on his father from his responsibilities in the military.  

There was also a lay statement from K. M.; the Veteran's other son, who reported that it was no surprise that the Veteran had chronic back issues because of his duties in the military.  K. M. testified to the fact that his father snored so loud that he occasionally woke himself up; he also noted that he sometimes stopped breathing completely.  K. M. also noted that it was obvious that his father was in pain when performing physically demanding tasks.  

III.  Legal Analysis-New and Material Evidence.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be revisited.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

As noted above, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the prior denial, in March 2011, RO determined that the Veteran's current depression neither occurred in nor was caused by service.  The Veteran was informed of the decision in a March 2011 notification letter.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision to appeal the denial.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.  

In reviewing the evidence added to the claims folder since the above decision, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  The new evidence of record submitted after the March 2011 RO decision includes lay statements, private treatment reports, and medical statements.  The lay statements were submitted by individuals who served with the Veteran and witnessed the incidents that caused him to become depressed.  In a statement, dated in October 2013, the Veteran's son, a licensed mental health counselor, stated that the Veteran developed depression issues due to lack of regular sleep, poor eating habits and relationship conflicts with his wife that appeared to have developed from anger outbursts.  He further noted that the demands of the Veteran's position in the military caused continued strains on him and resulted in increased depression symptoms.  These statements clearly suggest a nexus between the Veteran's depression and incidents that occurred during military service.  

The above evidence is new and material to the Veteran's claim because it suggests that the Veteran suffers from depression which had its onset during military service, something that was not established in the prior denial in March 2011.  Specifically, the evidence is relevant and probative of the issue regarding the presence of a psychiatric disorder and bears directly and substantially upon the facts regarding whether current disability is traceable to his military service.  Because the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether depression is a result of active military service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence has been received to reopen a claim of service connection for depression; to this limited extent, the appeal of this issue is allowed.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  

A.  Depression.

Having determined that the Veteran's claim of entitlement to service connection for depression is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

At his personal hearing in November 2013, the Veteran indicated that he was hospitalized in service for up to two weeks and diagnosed with adjustment disorder with depressed mood.  The Veteran's friend, T. J., related that the Veteran developed a problem with alcohol after his divorce and he experienced some depression.  

The Board notes that a VA examination was conducted in conjunction with the Veteran's claim in January 2011.  At that time, the examiner reported a diagnosis of depressive disorder, NOS, and alcohol abuse.  The examiner stated that the Veteran's current depression is less likely as not caused by or a result of his depression while in the service.  The examiner noted that the STRs show that the Veteran was treated for adjustment disorder with depressed mood from November 1994 to December 1994; he was given medication and referred for marital counseling.  It was noted that the adjustment disorder with depressed mood was directly related to the Veteran's divorce (partner-relational problem, and that he also experienced some failures in the job.  He was also given a diagnosis of alcohol abuse versus dependence and personality disorder NOS with dependent traits.  The examiner observed that the Veteran's depression has decreased since he started treatment in August 2010, which also coincides with a reduction in alcohol consumption, which had been very heavy until then.  He also noted that it is well established that alcohol is a CNS depressant and can cause depression.  In the Veteran's case, his acknowledged lifelong alcohol use and current environmental stressors are the most clinically relevant explanation for his current symptoms of depression.  

However, in a statement from the Veteran's son, a licensed mental health counselor, in October 2013, he stated that the Veteran appeared to have developed depression issues due to lack of regular sleep, poor eating habits and relationship conflicts with his mother that appeared to have developed from anger outbursts.  D. M. further noted that poor sleep patterns continued to plague his father due to the demands of his position in the military and his depression intensified.  

The Board finds that the opinions regarding the etiology of the Veteran's current psychiatric disorder is unclear.  In light of the forgoing, the record does not contain sufficient medical evidence for VA to make a decision on this claim.  The duty to assist includes ordering a fresh examination if the record is insufficient.  38 C.F.R. § 4.2 (2013); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For these reasons, a remand is required.  

B.  Low back disorder, including DJD.

The STRs show that the Veteran was seen for complaints of back pain in November 1989; at that time, he was diagnosed with muscle aches.  At his retirement examination in January 1998, the Veteran reported a history of recurrent low back pain; however, clinical evaluation of the spine was normal.  

Post-service VA treatment records show that the Veteran has received clinical evaluation and treatment for chronic back pain.  Following a VA examination in July 2012, the Veteran was diagnosed degenerative joint disease of the lumbar spine; the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that, other than a notation in the retirement examination of "recurrent LBP," there was no documentation in the STRs of back pain.  He further noted that there is no further documentation regarding the low back until 2012, more than fourteen years after discharge when an x-ray noted only mild arthritic changes in the lumbar spine.  Therefore, the examiner concluded that the Veteran's current mild arthritic changes in the lumbar spine are less likely than not associated with, related to, caused by or proximately due to the Veteran's historically noted low back pain in service.  

However, at the Veteran's personal hearing in November 2013, he maintained that he suffered from chronic back pain in service, and he continued to have problems with back pain.  Submitted at the hearing were two lay statements from individual who served with the Veteran, attesting to his chronic problems with back pain.  

In light of the foregoing, the Board notes that while the Veteran has been accorded a VA examination and the examiner provided an opinion, the VA examiner did not acknowledge and discuss the Veteran's competent reports as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

The Board finds that an additional VA examination of the Veteran is required prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  


C.  Sleep apnea.

The Veteran maintains that he suffered from sleep apnea during military service.  At his personal hearing in November 2013, the Veteran testified that he began experiencing symptoms of sleep apnea from 1985 when he was a drill sergeant.  The Veteran's friend, T. J., indicated that he has known the Veteran since 1994/1995 and he was aware of the Veteran's loud snoring.  Submitted at the hearing were lay statements from individuals who served with the Veteran, and indicated that they were stationed together at Fort Knox, and he noticed that while sleeping, the Veteran would snore and his body would jerk, and he would wake up minutes later.  

Post service VA and private treatment records show that the Veteran has been diagnosed with sleep apnea.  During a clinical visit in November 2009, the Veteran reported excessive daytime sleepiness with multiple awakenings, leg cramps and nightmares.  It was noted that he experienced loud snoring, witnessed apnea, chocking and gasping during sleep, waking up with a headaches and difficulty maintaining sleep.  The diagnosis was sleep disturbance R/O sleep apnea.  The Veteran underwent a sleep study in December 2009; following the study, he was diagnosed with obstructive sleep apnea with oxygen-desaturations (severe); and unspecified sleep apnea.  

In light of the above findings, the Board finds that there is evidence of a current disability or symptoms of a current disability.  However, the Veteran has not been provided a VA examination in order to ascertain whether his sleep apnea is at least as likely as not etiologically related to service.  While mindful of the Veteran's own assertions in this regard, the Board observes that, as a lay person, he has not been shown to have the requisite clinical expertise to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Because of the testimony of recurring symptoms since service, medical opinion evidence is required to ascertain whether the current diagnosis can be attributed to the symptoms the Veteran has experienced since service.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination to address the etiology of his sleep disorder.  38 C.F.R. § 3.159(c) (4) (2013).  

D.  Residuals of fracture, left foot.

The STRs indicate that the Veteran received treatment for chronic bilateral foot pain, and he underwent several surgical procedures on his feet.  In May 1981, the Veteran was seen for complaints of pain in both feet; he denied any trauma in the last 24 hours.  It was noted that the joints were neither red nor swollen.  In July 1982, the Veteran was diagnosed with intractable, plantar keratosis; and hammertoes, left 2nd and 3rd metatarsal.  The Veteran was seen in June 1989 with complaints of bilateral foot pain which is made worse by standing, running and physical activity; it was noted that he had surgery on the 3rd metatarsal, bilaterally.  The assessment was weight shift at 2nd metatarsal; orthotics was prescribed.  On the occasion of his separation examination in February 1998, the Veteran complaints of pain in both fee; he stated that the toes were broken in an attempt to fix foot problems and was unsuccessful.  

At his personal hearing in November 2013, the Veteran reported that he suffered a fractured left foot in 1978; he was stationed in Germany and dropped an object on his foot and broke it.  He stated that he was referred to the clinic and was placed in a cast.  At the hearing, he submitted a picture taken of his left foot in a cast.  

Post service treatment records show that the Veteran has received ongoing clinical attention and treatment for his feet.  A treatment note, dated in January 2012, indicates that the Veteran was seen for complaints of pain in the left foot on the dorsal aspect of the foot over the midfoot.  The assessment was acquired deformity of the toe-hammertoe, left second and third toes.  

The Board concludes that a VA examination is necessary to ascertain whether any current left foot disorder is related to the Veteran's military service.  As noted above the Veteran received treatment during service for many problems with his feet.  The Board currently has no reason to question the Veteran's contention that he began experiencing problems with his left foot as a result of an injury to that foot during service that have continued to the present, which he is competent to report.  Accordingly, a remand is necessary for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (4) (i).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his claimed depression, sleep apnea, low back pain and left foot.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should thereafter be scheduled for a psychiatric examination in order to determine the nature and etiology of each psychiatric disability he experiences, including depression.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner should also specifically state whether any acquired psychiatric disorder was present in service.  With respect to each psychiatric disorder identified, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that the identified psychiatric disorder, namely depression, is related to any injury, disease, or event in service.  A complete rationale should be provided for each opinion expressed.  

3.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his current low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate diagnostic tests and studies should be conducted.  Based on examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disorder, degenerative joint disease, is related to the Veteran's period of military service or any incident therein.  The examiner should provide a complete rationale for all opinions rendered.  The examiner should also state what sources were consulted in forming the opinion.  The Board would also find it useful if the examiner would specifically address the findings and opinion reflected in the July 2012, in the discussion of his or her own opinion.  The examiner should also specify the reasons for accepting or rejecting the Veteran's statements of continuity of back symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  The AOJ should thereafter schedule the Veteran for a VA medical examination for the purpose of determining the etiology and approximate onset date of his sleep apnea.  The claims folder must be made available to the examiner prior to the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment reports, the examiner should obtain a detailed history from the claimant and perform any diagnostic studies or tests that are deemed necessary.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sleep apnea originated during his period of active duty or is otherwise causally related to any event (disease or injury) during military service.  An explanation for any opinion offered should be provided.  

5.  The AOJ should also schedule the Veteran for a VA examination in order to determine the current nature and etiology of any left foot disorder.  After reviewing the claims file, examining the Veteran, and performing any testing deemed necessary, the examiner should indicate whether the Veteran currently suffers from any left foot disorder; and, if so, should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the deficits identified can be attributed to the Veteran's period of active duty, to include a claimed fracture the Veteran sustained in service in 1978.  A complete rationale should be provided.  

6.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


